                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

DANIEL SCOTT GERMAN,

                       Petitioner,                       Case No. 1:20-cv-175

v.                                                       Honorable Janet T. Neff

SHANE JACKSON,

                       Respondent.
____________________________/

                                              OPINION

               This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

Promptly after the filing of a petition for habeas corpus, the Court must undertake a preliminary

review of the petition to determine whether “it plainly appears from the face of the petition and

any exhibits annexed to it that the petitioner is not entitled to relief in the district court.” Rule 4,

Rules Governing § 2254 Cases; see 28 U.S.C. § 2243. If so, the petition must be summarily

dismissed. Rule 4; see Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has the

duty to “screen out” petitions that lack merit on their face). A dismissal under Rule 4 includes

those petitions which raise legally frivolous claims, as well as those containing factual allegations

that are palpably incredible or false. Carson v. Burke, 178 F.3d 434, 436-37 (6th Cir. 1999). After

undertaking the review required by Rule 4, the Court concludes that the petition must be dismissed

because it fails to raise a meritorious federal claim.
                                                   Discussion

I.       Factual allegations

                 Petitioner Daniel Scott German is incarcerated with the Michigan Department of

Corrections at the Earnest C. Brooks Correctional Facility (LRF) in Muskegon Heights, Michigan.

Petitioner pleaded guilty in the Barry County Circuit Court to two counts of breaking and entering

a building, in violation of Mich. Comp. Laws § 750.110; possession of burglar’s tools, in violation

of Mich. Comp. Laws § 750.116; and resisting arrest, in violation of Mich. Comp. Laws § 750.81d.

On May 17, 2018, the court sentenced Petitioner as a fourth habitual offender, Mich. Comp. Laws

§ 769.12, to concurrent prison terms of 15 to 30 years for the breaking and entering and burglar’s

tools convictions, and 5 to 15 years for resisting arrest.1

                 Petitioner, with the assistance of counsel, filed an application for leave to appeal

his sentences in the Michigan Court of Appeals. (Pet’r’s Appl. for Leave to Appeal, ECF No. 1-

1, PageID.14-23.) By order entered October 18, 2018, the court of appeals denied leave “for lack

of merit in the grounds presented.” (Mich. Ct. App. Order, ECF No. 1-1, PageID.24.) Petitioner

then filed a pro per application for leave to appeal in the Michigan Supreme Court, again

challenging his sentences on the same grounds he had raised in the court of appeals. (Pet’r’s Pro

Per Appl. for Leave to Appeal, ECF No. 1-1, PageID.11-14.) By order entered October 30, 2019,

the Michigan Supreme Court denied leave to appeal. People v. German, 934 N.W.2d 268 (Mich.

2019).

                 On February 24, 2020, Petitioner timely filed his habeas corpus petition raising the

same single issue he raised in the Michigan appellate courts: “The trial court imposed an


1
  On May 17, 2018, Petitioner was also sentenced in another Barry County Circuit Court criminal prosecution.
Following his guilty plea to one count of possession of methamphetamine, in violation of Mich. Comp. Laws
§ 333.7403, the court sentenced Petitioner to a term of imprisonment of 1 year, 11 months to 10 years. That judgment
of conviction and sentence is not at issue in this petition.

                                                         2
unreasonable and disproportionate sentence when it departed from the sentencing guidelines and

failed to justify the extent of departure requiring resentencing.” (Pet., ECF No. 1, PageID.4.)

II.    AEDPA standard

               This action is governed by the Antiterrorism and Effective Death Penalty Act of

1996, Pub. L. 104-132, 110 Stat. 1214 (AEDPA). The AEDPA “prevents federal habeas ‘retrials’”

and ensures that state court convictions are given effect to the extent possible under the law. Bell

v. Cone, 535 U.S. 685, 693-94 (2002). An application for writ of habeas corpus on behalf of a

person who is incarcerated pursuant to a state conviction cannot be granted with respect to any

claim that was adjudicated on the merits in state court unless the adjudication: “(1) resulted in a

decision that was contrary to, or involved an unreasonable application of, clearly established

federal law as determined by the Supreme Court of the United States; or (2) resulted in a decision

that was based upon an unreasonable determination of the facts in light of the evidence presented

in the state court proceeding.” 28 U.S.C. § 2254(d). This standard is “intentionally difficult to

meet.” Woods v. Donald, 575 U.S. 312, 316 (2015) (internal quotation omitted).

               The AEDPA limits the source of law to cases decided by the United States Supreme

Court. 28 U.S.C. § 2254(d). This Court may consider only the holdings, and not the dicta, of the

Supreme Court. Williams v. Taylor, 529 U.S. 362, 412 (2000); Bailey v. Mitchell, 271 F.3d 652,

655 (6th Cir. 2001). In determining whether federal law is clearly established, the Court may not

consider the decisions of lower federal courts. Lopez v. Smith, 574 U.S. 1, 4 (2014); Marshall v.

Rodgers, 569 U.S. 58, 64 (2013); Parker v. Matthews, 567 U.S. 37, 48-49 (2012); Williams, 529

U.S. at 381-82; Miller v. Straub, 299 F.3d 570, 578-79 (6th Cir. 2002). Moreover, “clearly

established Federal law” does not include decisions of the Supreme Court announced after the last

adjudication of the merits in state court. Greene v. Fisher, 565 U.S. 34, 37-38 (2011). Thus, the

inquiry is limited to an examination of the legal landscape as it would have appeared to the
                                                 3
Michigan state courts in light of Supreme Court precedent at the time of the state-court

adjudication on the merits. Miller v. Stovall, 742 F.3d 642, 644 (6th Cir. 2014) (citing Greene,

565 U.S. at 38).

               A federal habeas court may issue the writ under the “contrary to” clause if the state

court applies a rule different from the governing law set forth in the Supreme Court’s cases, or if

it decides a case differently than the Supreme Court has done on a set of materially

indistinguishable facts. Bell, 535 U.S. at 694 (citing Williams, 529 U.S. at 405-06). “To satisfy

this high bar, a habeas petitioner is required to ‘show that the state court’s ruling on the claim being

presented in federal court was so lacking in justification that there was an error well understood

and comprehended in existing law beyond any possibility for fairminded disagreement.’” Woods,

575 U.S. at 316 (quoting Harrington v. Richter, 562 U.S. 86, 103 (2011)). In other words, “[w]here

the precise contours of the right remain unclear, state courts enjoy broad discretion in their

adjudication of a prisoner’s claims.” White v. Woodall, 572 U.S. 415, 424 (2014) (internal

quotations omitted).

               The AEDPA requires heightened respect for state factual findings. Herbert v. Billy,

160 F.3d 1131, 1134 (6th Cir. 1998). A determination of a factual issue made by a state court is

presumed to be correct, and the petitioner has the burden of rebutting the presumption by clear and

convincing evidence. 28 U.S.C. § 2254(e)(1); Davis v. Lafler, 658 F.3d 525, 531 (6th Cir. 2011)

(en banc); Lancaster v. Adams, 324 F.3d 423, 429 (6th Cir. 2003); Bailey, 271 F.3d at 656. This

presumption of correctness is accorded to findings of state appellate courts, as well as the trial

court. See Sumner v. Mata, 449 U.S. 539, 546 (1981); Smith v. Jago, 888 F.2d 399, 407 n.4

(6th Cir. 1989).




                                                   4
III.     Discussion

               “[A] federal court may issue the writ to a state prisoner ‘only on the ground that he

is in custody in violation of the Constitution or laws or treaties of the United States.’” Wilson v.

Corcoran, 562 U.S. 1, 5 (2010) (quoting 28 U.S.C. § 2254(a)). Petitioner’s habeas issue, as he

has stated it, seems to raise only state law claims. Petitioner relies on the authority of People v.

Milbourn, 461 N.W.2d, 1 (Mich. 1990), to support a claim that his sentence is disproportionate.

He relies on People v. Lockridge, 870 N.W.2d 502 (2015), and People v. Steanhouse, 902 N.W.2d

327 (2017), to support a claim that his sentence—or, more accurately, the trial court’s departure

from the sentencing guideline range—is unreasonable.

               In Milbourn, the Michigan Supreme Court held that a sentence must be

proportional; a sentencing court must exercise its discretion within the bounds of Michigan’s

legislatively prescribed sentence range and pursuant to the intent of Michigan’s legislative scheme

of dispensing punishment according to the nature of the offense and the background of the

offender. Milbourn, 461 N.W.2d at 9-10; People v. Babcock, 666 N.W.2d 231, 236 (Mich. 2003).

In Lockridge, the Michigan Supreme Court altered the legislative scheme to comply with

constitutional requirements, making it advisory rather than mandatory. Lockridge, 870 N.W.2d at

521. The court did not leave the exercise of judicial discretion in sentencing without any boundary:

where the sentencing court strays outside the applicable sentencing guidelines range, the court held

that the resulting sentence must be reasonable. Id. Two years later, the Michigan Supreme Court

indicated that “reasonableness” as contemplated by Lockridge is determined by inquiring whether

the sentence was proportional under Milbourn. People v. Steanhouse, 902 N.W.2d 327, 329 (Mich.

2017).

               It is plain that Milbourn was decided under state, not federal, principles. See

Lunsford v. Hofbauer, No. 94-2128, 1995 WL 236677, at *2 (6th Cir. Apr. 21, 1995); Atkins v.
                                                 5
Overton, 843 F. Supp. 258, 260 (E.D. Mich. 1994). A habeas petition must “state facts that point

to a ‘real possibility of constitutional error.’” Blackledge v. Allison, 431 U.S. 63, 75 n.7 (1977)

(quoting Advisory Committee Notes on Rule 4, Rules Governing Habeas Corpus Cases).

Milbourn’s notions of proportionality raise only state law issues. The federal courts have no power

to intervene on the basis of a perceived error of state law. Wilson, 562 U.S. at 5; Bradshaw v.

Richey, 546 U.S. 74, 76 (2005); Estelle v. McGuire, 502 U.S. 62, 67-68 (1991); Pulley v. Harris,

465 U.S. 37, 41 (1984). Thus, any claim based on Milbourn proportionality requirements or

Lockridge/Steanhouse reasonableness requirements is not cognizable in a habeas corpus action.

               Even though Petitioner’s claim, as he has raised it, is not cognizable, that does not

mean that Petitioner’s sentences are immune from habeas corpus review. Petitioner is entitled to

the protections of the Eighth Amendment: the punishment imposed cannot be cruel and unusual.

But, the Eighth Amendment does not require strict proportionality between a crime and its

punishment. Harmelin v. Michigan, 501 U.S. 957, 965 (1991); United States v. Marks, 209 F.3d

577, 583 (6th Cir. 2000). “Consequently, only an extreme disparity between crime and sentence

offends the Eighth Amendment.” Marks, 209 F.3d at 583; see also Lockyer v. Andrade, 538 U.S.

63, 77 (2003) (gross disproportionality principle applies only in the extraordinary case); Ewing v.

California, 538 U.S. 11, 36 (2003) (principle applies only in “‘the rare case in which a threshold

comparison of the crime committed and the sentence imposed leads to an inference of gross

disproportionality’”) (quoting Rummel v. Estelle, 445 U.S. 263, 285 (1980)). A sentence that falls

within the maximum penalty authorized by statute “generally does not constitute ‘cruel and

unusual punishment.’” Austin v. Jackson, 213 F.3d 298, 302 (6th Cir. 2000) (quoting United States

v. Organek, 65 F.3d 60, 62 (6th Cir. 1995)). Ordinarily, “[f]ederal courts will not engage in a

proportionality analysis except in cases where the penalty imposed is death or life in prison without



                                                 6
possibility of parole.” United States v. Thomas, 49 F.3d 253, 261 (6th Cir. 1995). Petitioner was

not sentenced to death or life in prison without the possibility of parole, and his sentences fall

within the maximum penalties under state law. Petitioner’s sentences, therefore, do not present

the extraordinary case that runs afoul of the Eighth Amendment’s ban of cruel and unusual

punishment.

               Petitioner also enjoys the protections of due process during sentencing. A sentence

may violate due process if it is based upon material “misinformation of constitutional magnitude.”

Roberts v. United States, 445 U.S. 552, 556 (1980); see also United States v. Tucker, 404 U.S. 443,

447 (1972); Townsend v. Burke, 334 U.S. 736, 741 (1948). To prevail on such a claim, Petitioner

must show (1) that the information before the sentencing court was materially false, and (2) that

the court relied on the false information in imposing the sentence. Tucker, 404 U.S. at 447; United

States v. Stevens, 851 F.2d 140, 143 (6th Cir. 1988); United States v. Polselli, 747 F.2d 356, 358

(6th Cir. 1984). A sentencing court demonstrates actual reliance on misinformation when the court

gives “explicit attention” to it, “found[s]” its sentence “at least in part” on it, or gives “specific

consideration” to the information before imposing sentence. Tucker, 404 U.S. at 444, 447.

               Petitioner complains that the trial court relied on dozens of misdemeanors, crimes

that he believes did not warrant a departure from the sentencing guidelines. Petitioner does not

claim that the misdemeanors were false. Indeed, Petitioner does not identify any facts found by

the court at sentencing that were either materially false or based on false information. He therefore

fails to demonstrate that his sentence violated due process. Tucker, 404 U.S. at 447; United States

v. Lanning, 633 F.3d 469, 477 (6th Cir. 2011) (rejecting due process claim where the petitioner

failed to point to specific inaccurate information relied upon by the court).




                                                  7
                Accordingly, the state-court’s rejection of Petitioner’s sentencing claim was not

based on an unreasonable determination of the facts and was neither contrary to nor an

unreasonable application of established Supreme Court precedent. 28 U.S.C. § 2254(d). Petitioner

is not entitled to habeas relief.

IV.     Certificate of Appealability

                Under 28 U.S.C. § 2253(c)(2), the Court must determine whether a certificate of

appealability should be granted. A certificate should issue if Petitioner has demonstrated a

“substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

                The Sixth Circuit Court of Appeals has disapproved issuance of blanket denials of

a certificate of appealability. Murphy v. Ohio, 263 F.3d 466, 467 (6th Cir. 2001) (per curiam).

Rather, the district court must “engage in a reasoned assessment of each claim” to determine

whether a certificate is warranted. Id. Each issue must be considered under the standards set forth

by the Supreme Court in Slack v. McDaniel, 529 U.S. 473 (2000). Murphy, 263 F.3d at 467.

Consequently, this Court has examined each of Petitioner’s claims under the Slack standard.

Under Slack, 529 U.S. at 484, to warrant a grant of the certificate, “[t]he petitioner must

demonstrate that reasonable jurists would find the district court’s assessment of the constitutional

claims debatable or wrong.” Id. “A petitioner satisfies this standard by demonstrating that . . .

jurists could conclude the issues presented are adequate to deserve encouragement to proceed

further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). In applying this standard, the Court

may not conduct a full merits review, but must limit its examination to a threshold inquiry into the

underlying merit of Petitioner’s claims. Id.

                The Court finds that reasonable jurists could not conclude that this Court’s

dismissal of Petitioner’s claims was debatable or wrong. Therefore, the Court will deny Petitioner

a certificate of appealability. Moreover, although Petitioner has failed to demonstrate that he is in
                                                 8
custody in violation of the Constitution and has failed to make a substantial showing of the denial

of a constitutional right, the Court does not conclude that any issue Petitioner might raise on appeal

would be frivolous. Coppedge v. United States, 369 U.S. 438, 445 (1962).

                                            Conclusion

                The Court will enter a judgment dismissing the petition and an order denying a

certificate of appealability.




Dated: March 6, 2020                                   /s/ Janet T. Neff
                                                      Janet T. Neff
                                                      United States District Judge




                                                  9
